— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered January 4, 1984, convicting him of assault in the first degree, criminal possession of a weapon in the second degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Kunzeman, J. P., Rubin, Fiber and Sullivan, JJ., concur.